Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha Varghese on 16 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13: line 19, “a first die” has been changed to --a first die located axially opposite the outer-side end--.
Claim 13: lines 19-20, “a second die” has been changed to --a second die located axially on the outer-side end--.
Claim 13: line 22, “the second die does not contact” has been deleted.
Claim 13: line 23, “radial direction opposite” has been changed to --radial direction axially opposite--.
Claim 13: line 24, “flange.” has been changed to --flange is not contacted during pressing.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

widening an opening by pressing in an outer-side end of the outer member from an inside of the outer member by a forging method to form a bulged portion on an entire outer circumference of the outer member, wherein the bulged portion bulges radially outward, and wherein the outer member is pressed between a first die located axially opposite the outer-side end and a second die located axially on the outer-side end to form the bulged portion whereby the first die presses a first side of the knuckle mounting flange extending in a radial direction and a second side of the knuckle-mounting flange extending in the radial direction axially opposite to the first side of the knuckle-mounting flange is not contacted during pressing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656